 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears, Roebuck and Co.andInternational Union of OperatingEngineers,Local 6-6A-6B,AFL-CIO,Petitioner.Case No. 17-RC-4863.February 21,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-cerWilliam H. Bruckner of the National Labor Relations Board.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Employer and thePetitioner have filed briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Brown andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of building maintenance employeesemployed at the Employer's Kansas City, Missouri, mail-order cata-logue plant and at an annex located in North Kansas City, Missouri,including powerhouse employees, carpenters, painters, elevator me-chanics, business machine repairmen, electricians, the general me-chanic, conveyor belt and pneumatic tube mechanics, the plumber, thesprinkler fitter, and maintenance mechanics in the annex.The Em-ployer contends that the proposed unit is inappropriate on the groundsthat (a) the powerhouse employees whom the Petitioner would in-clude in the unit are guards within the meaning of the Act, and, asthe Petitioner admits to membership employees other than guards, itis therefore precluded by Section 9 (b) (3) of the Act from certificationas the representative of these employees; and (b) the proposed unit,to be appropriate, should include, in addition to the employees soughtby the Petitioner, merchandise repairmen, porters, matrons, partsemployees, and stockmen. There is no relevant bargaining history:The Employer is engaged in retail department store operations inKansas City, Missouri.Attached to the retail store is the Employer'smail-order catalogue plant where, except for the two maintenanceemployees who work in the annex, the employees involved are located.157 NLRB No: 1. SEARS, ROEBUCK AND CO.33The seven powerhouse employees work in the powerhouse on rotat-ing 8-hour shifts.They are required by city ordinance to take com-prehensive examinations and to obtain special licenses to operate thepowerhouse equipment.Among other things, they check gauges, thecondition of the fire in the boiler, and the functioning of auxiliariesand of the fire pump which controls the main building's sprinklersystem.In addition to their regular engineering duties, the power-house employees on the two evening shifts are also required to reporteach hour on the Employer's ADT alarm system located in the power-house.Merchandise valued at approximately $200,000 is stored in un-used areas of the powerhouse where the Employer formerly generatedits own electricity.The Employer contends that as the powerhouseemployees punch the ADT clock, are responsible for the security ofthe merchandise stored in the powerhouse, and are charged with theresponsibility of keeping unauthorized persons out of the powerhouse,they are guards within the meaning of the Act.We do not agree.The powerhouse employees are not uniformed, deputized, nor armedand they are not authorized to arrest anyone. In fact, they have beenadvised not to place themselves in jeopardy, and to attempt only todetain an intruder if it can be done without placing themselves in dan-ger.The evidence does not establish that the powerhouse employeesare employed as guards to enforce against employees and other per-sons rules to protect property of the Employer or to protect the safetyof persons on the Employer's premises, but, rather, that they are en-gaged predominantly in powerhouse work, with additional dutiesresembling only incidentally those of a watchman or guard.'The record shows that the other employees sought by the Petitioner,except for the business machine repairmen, discussed below, are en-gaged primarily in the repair and maintenance of the Employer'sequipment and physical facilities.Thus, while the carpenters spenda part of their time making crates for the shipment of customer mer-chandise, or repairing merchandise returned by customers, they spendthe majority of their time in such building maintenance duties as theconstruction and repair of bins, floors, and windows in the merchandis-ing departments of the main store. The painters also paint such cus-tomer merchandise as concrete mixers, cabinets, and furniture, butthis work is done only when they are free from their regular buildingmaintenance duties.The elevator mechanics repair and maintain theoperation of the store's elevators.The electricians replace bulbsthroughout the store, repair motors, and perform other electricalmaintenance work.The general mechanic makes repairs involvingmachine work, welding, lathe work, nut and bolt work, or other re-pairs having to do with metal. The conveyor belt and pneumatic tube1Je88e Jones Sausage Company and JonesAbattoir Company,131 NLRB 370, 381. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanics work throughout the store maintaining the operation ofthe conveyor belt and the pneumatic tube equipment.The plumberperforms plumbing repair and maintenance work.The sprinklerfitter is responsible for maintaining the sprinkler fire prevention sys-tem throughout the operation; does some pipefitting maintenancework; and spends approximately 5 percent of his time conductingtraining sessions among other employees in the prevention of fires.The two maintenance mechanics in the annex maintain the boilers andthe refrigeration and conveying equipment in the annex.All of theseemployees are considered by the Employer to be part of its buildingmaintenance force, and, except for the sprinkler fitter,' all of themwork under the supervision of H. W. Shaffer, the construction andmaintenance manager, and his assistant.We are satisfied, upon the entire record in this case, that althoughthe Employer's operations are to some extent integrated, the employeesdescribed above constitute a readily identifiable building maintenancegroup whose related functions, skills, and conditions of employmentestablish their community of interest.Moreover, as indicated above,there is no history of collective bargaining, and no labor organizationseeks to represent a more comprehensive unit.Accordingly, we findthat a unit of building maintenance employees is appropriate.3How-ever, there remains for consideration the unit placement of the fol-lowing categories of employees.The business machine repairmen, whom the Petitioner would in-clude, are engaged in the repair of typewriters, Addressograph ma-chines, and other office equipment sold to customers of the Employeras well as such equipment used by the Employer.We find that theyare primarily engaged in equipment repair rather than building main-tenance, and therefore shall exclude them.Similarly, the merchandise repairmen in the annex, parts employ-ees, and stockmen, whom the Employer would include but the Peti-tioner would exclude, are engaged principally in work other thanbuilding maintenance.The merchandise repairmen repair merchan-dise returned by customers and any item brought into the plant forrepair, covering the entire range of merchandise sold by the Em-ployer, including radios, television sets, and their components.Theparts employees, working in close conjunction with the merchandiserepairmen in the annex, receive, stock, and maintain approximately 98different sets of parts which the Employer either ships out or uses in2Although Enderle, the sprinkler fitter, works under the supervision of Woodward, theguard supervisor, and occasionally has substituted for guards while they were on vacation,we find withoutmeritthe Employer's contention that he is a guard within the meaningof the Act.Cities Service Oil Company Lake Charles, La, Operations,145 NLRB 467, 4728Thalhimer Brothers, Incorporated,83 NLRB 664;The Bailey Department StoresCompany,85 NLRB 312; see alsoWarner-Lambert Pharmaceutical Company, Inc. (Warner-ChilcottLaboratoriesDivision), 131 NLRB 1441,American Cyanamid Company,131NLRB 909. SAMSONITE CORPORATION, INC.35,the repair of merchandise brought into the plant. The stockman, whois the counterpart of the parts employees in the annex but is located inthe basement of the main building, takes care of maintenance andstock there, and spends a considerable part of his time loading andunloading stock.As it is apparent that these employees are not in-volved primarily in the performance of building maintenance duties,we shallexclude them from the unit.On the other hand, the porters and matrons, who are engaged incleaningthe Employer's premises, are basically maintenance employ-ees 4 and we shall therefore, in accord with the Employer's contention,,include them in the unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargaining-within the meaning of Section 9(b) of the Act: 5All building maintenance employees at the Employer's Kansas City,Missouri, catalogue plant and annex, including powerhouse employees,carpenters, painters, elevatormechanics, electricians, generalme-chanics, conveyor belt and pneumatic tube mechanics, plumbers,sprinkler fitters, porters, and matrons, but excluding office clericalemployees, business machine repairmen, merchandise repairmen, partsemployees, stockmen, professional employees, all other employees,,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]*SeeHeublein,Inc.,119 NLRB 1337, 1339.:The Employer's motion to dismiss the petition on the ground of the inappropriate.ness of the unit sought is hereby denied.Samsonite Corporation,Inc.andUnited Rubber, Cork,Linoleumand Plastic Workers of America,AFL-CIO.Case No. 26-CA-92027.February 23,1966DECISION AND ORDEROn September 27, 1965, Trial Examiner Jerry B. Stone issued hisDecision in the above-entitled proceeding, finding that the Respondenthas engaged in and is engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Trial Examiner's Decision.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices, as to which he recommended that the complaint be dis-missed.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.157 NLRB No. 5.221-374-66-vol. 157-4